Ms. Louise Sanders, R.N. Acting Executive Secretary Board of Nurse Examiners 1300 E. Anderson Lane Building C, Suite 225 Austin, Texas 78752
Re: Whether the Board of Nurse Examiners may expend funds for liability insurance required to rent convention center
Dear Ms. Sanders:
You have requested our opinion about the authority of the Board of Nurse Examiners to purchase liability insurance. The board is required to give the licensing examination for nurses in "various cities throughout the State." V.T.C.S. art. 4519. You have chosen several sites for the February 1987 examination. You explain, however, that the owner of one facility you would like to use requires that anyone who rents the facility must carry liability insurance. You ask whether the board may purchase liability insurance in order to rent the facility.
Specific statutory authority is necessary to authorize state agencies to purchase liability insurance. Attorney General Opinion H-1318 (1978). State agencies do have statutory authority to purchase insurance policies protecting against claims arising under the Tort Claims Act. Civ.Prac. and Rem. Code § 101.027. However, the General Appropriation Bill for the current fiscal year contains the following provision:
  None of the funds appropriated in this Act may be expended for the purpose of purchasing policies of insurance covering claims arising under the Texas Tort Claims Act.
General Appropriations Act, Acts 1985, 69th Leg., ch. 980, art. V, § 56, at V-62. Therefore, the board may not use appropriated funds to purchase liability insurance in order to rent a convention center. Attorney General Opinions JM-551 (1986); M-1215 (1972); M-559 (1970). See also V.T.C.S. art. 4527 (fees received by Board of Nurse Examiners to be placed in state treasury to be expended as specified by Appropriations Act); General Appropriations Act, Acts 1985, 69th Leg., ch. 980, art. I, at I-137 (appropriation for Board of Nurse Examiners).
 SUMMARY
The Board of Nurse Examiners may not use appropriated funds to purchase liability insurance.
Very truly yours,
  Jim Mattox Attorney General of Texas
  Jack Hightower First Assistant Attorney General
  Mary Keller Executive Assistant Attorney General
  Rick Gilpin Chairman, Opinion Committee
  Prepared by Sarah Woelk Assistant Attorney General